Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 15, 1999 (People v Washington, 266 AD2d 412), modifying a judgment of the County Court, Nassau County, rendered February 27, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *437effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.